Citation Nr: 1119824	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  10-02 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from December 1943 to May 1946 and died in November 2008.

The appellant, who is the Veteran's widow, appealed a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  He died in November 2008, at the age of 84, from cancer of the colon.  At the time of his death, service connection was in effect for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling.

The appellant asserts that the Veteran's death is related to his service-connected PTSD.  His November 2008 death certificate indicates that the immediate and only cause of death was cancer of the colon.  Other significant conditions contributing to his death but not result in the underlying cause were hypertension, arteriosclerotic heart disease, and congestive heart failure.

In support of her claim, the appellant submitted a December 2008 medical opinion provided by a VA physician's assistant (who evaluated the Veteran in 2007 in conjunction with other VA claims).  The physician's assistant said that he reviewed "local charts" and a November 2006 rating decision (that confirmed and continued the 50 percent disability rating for PTSD).  According to the VA physician's assistant: "PTSD had interfered with [the Veteran's] critical follow-up treatment and appointments for his colon cancer...[and] his PTSD worsened his [hypertension] and [h]eart problems".  

In written statements in support of her claim, including in January 2010, the appellant asserts that the Veteran's PTSD took a toll on his total health and well being.  She contends that stress "kills" and "breaks down [one's] immune system that make[s] [one] vulnerable to illness and impedes recovery".  In support of her claim, she submitted two medical articles from the Internet regarding the impact of stress on the immune system.

Given the appellant's contentions and the medical evidence submitted by her, the Board finds that a VA opinion is necessary to determine whether the cause of the Veteran's death was related to his service-connected PTSD.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in general, 38 U.S.C.A. § 5103(a) notice for a dependency and indemnity compensation (DIC) case, such as this one, must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The duty to assist letter sent from the RO to the appellant in January 2009 did not provide adequate notice.  The Board of Veterans' Appeals (Board) also notes that the appellant was not provided with the information as to how effective dates are assigned in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, corrective notice should be provided to her on remand.

Finally, an August 28, 2008 VA medical record indicates that the Veteran was kept overnight due to lack of an available nursing home bed and a September 18, 2008 record indicates he was a hospice patient.  An October 20, 2008 record indicates that the Veteran was in a nursing home.  The Board believes efforts should be made to obtain the nursing home and hospice records regarding the Veteran's treatment prior to his death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Provide the appellant with a new notice letter that:

a. notifies her that the Veteran was service-connected for PTSD (rated 50 percent disabling);

b. notify her of the information and evidence required to substantiate a DIC claim based on a previously service-connected disability; and

c. notify her of the information and evidence required to substantiate a DIC claim based on a disability not yet service-connected.

d. Also notify the appellant of the type of evidence that VA will seek to provide, and inform her of the type of evidence that she is expected to provide.

e. Notice should also include an explanation of the information or evidence needed to establish the effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman.

2. Request that the appellant identify the nursing home(s) and hospice that cared for the Veteran from August 26th to November 7th, 2008 and obtain all medical records regarding his treatment at these facilities.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be included in the claims file

3. Thereafter, refer the claims folder to a VA physician to provide an etiology opinion.  The entire claims folder must be made available to the examiner for review, and the examiner is requested to indicate that a review of the claims folder was completed.  

The VA physician should provide an opinion as to whether there is a 50 percent probability or greater that the Veteran's service-connected PTSD caused or contributed substantially or materially to his cause of death.  Any opinion should be reconciled with the original November 2008 death certificate (noting cancer of the colon as the immediate cause of death; and hypertension, arteriosclerotic heart disease, and congestive heart failure as other significant conditions that contributed but did not cause his death), the December 2008 VA physician's assistant's opinion, the Internet articles received in March 2009, and the appellant's contentions.  A complete rationale for all opinions expressed must be provided in the claims folder.

4. Thereafter, re-adjudicate the issue of entitlement to service connection for the cause of the Veteran's death. If the decision remains in any way adverse to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal, as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  Then, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



